DETAILED ACTION
This correspondence is responsive to the Application filed on July 13, 2021. Claims 1-9 and 11-20 were filed with claims 1 and 15 in independent form. The claims are objected to below as being misnumbered and are renumbered as claims 1-19 with claims 1 and 14 in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to because Figures 1-6 only illustrate that which is old and should be designated by a legend such as “Prior Art”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled in the top margin as either “Replacement Sheet” pursuant to 37 CFR 1.121(d) so as not to obstruct . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11-20 have been renumbered to claims 10-19 as follows:
Old claim 11 (now renumbered as claim 10).
Old claim 12 (now renumbered as claim 11).
Old claim 13 (now renumbered as claim 12).
Old claim 14 (now renumbered as claim 13).
Old claim 15 (now renumbered as claim 14).
Old claim 16 (now renumbered as claim 15, depends from claim 14).
Old claim 17 (now renumbered as claim 16, depends from claim 14).
Old claim 18 (now renumbered as claim 17, depends from claim 14).
Old claim 19 (now renumbered as claim 18, depends from claim 14).
Old claim 20 (now renumbered as claim 19, depends from claim 14).

Claim 1 is objected to because of the following informalities:  Line 12:  Amend to recite “evaluating each loop equivalent function result using [[an]] the other predefined function of the two functions”. 
Claim 16 (old claim 17) is objected to because of the following informalities:  Lines 2-3:  Delete the repeated “including”.  
Appropriate correction is required.
Claim 12 (old claim 13) is objected to because of the following informalities:  Lines 2-3:  Insert “least” as in:  “using at least one or more data values …”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 (old claims 1-9, 11-20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites using at least the first user specified data field input to create “loop equivalents” over distinct values of the first user specified data field input; evaluating data in the second data field input for each “loop equivalent” by applying by applying one of the two functions in the combination function to generate “loop equivalent function” results; evaluating each “loop equivalent function” result using an other predefined function of the two functions. It is not clear what loop equivalents and loop equivalent functions are or how to determine if something is or is not a loop equivalent or loop equivalent function. The specification does not provide a definition for a loop equivalent or loop equivalent function. As a result the scope of the claim is rendered indefinite.  Independent claim 14 (old claim 15) and dependent claims 2-13 and 15-19 include the subject matter recited by claim 1 and are indefinite for the same reasons discussed above with respect claim 1. For examination purposes, loop equivalents and loop equivalent functions are interpreted as including a nested and recursive functions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-17 (old claims 14-18) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stegmaier et al. (Pub. No. US 2020/0302013 A1, filed Juley 24, 2019) hereinafter Stegmaier.

Regarding claim 1, Stegmaier teaches:
A method of evaluating data in a spreadsheet using a combination function, including (i.e.,  In some implementations, the software application is also capable of detecting the beginning of a nested (combination) function within the formula in the cell.  Stegmaier Figs 10A-10B, para 31, 37-38, 60-61, 76-77.): 
accessing from the spreadsheet the combination function entered in a first spreadsheet cell, wherein the combination function combines two predefined functions that evaluate a spreadsheet range or array (i.e.,  [0076] The user experience 1000 transitions to a second stage in FIG. 10A whereby the user has proceeded to type the letter “I” after the equals sign. This triggers the application to update the list of suggested functions to those starting with “I” and also having relevance to the surrounding context. It is assumed for exemplary purposes that the user makes a selection 1005 of the INDEX function, causing the cell to be populated with the function in FIG. 10B. Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.
[0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (accessing from the spreadsheet the combination function (nested) entered in a first spreadsheet cell, wherein the combination function combines two predefined functions (combines two predefined Index and Matching functions) that evaluate a spreadsheet range or array). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.); 
receiving at least first and second data field inputs including user specified formulaic data description terms for accessing a non-cell source or a data cell range (i.e., [0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (receiving at least first and second data field inputs including user specified formulaic data description terms for accessing a non-cell source or a data cell range (receiving data field inputs including user specified formulaic data description terms for accessing a data cell range)). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.); 
using at least the first user specified data field input to create loop equivalents over distinct values of the first user specified data field input (i.e., [0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (using at least the first user specified data field input to create loop equivalents (create nested loop equivalents) over distinct values of the first user specified data field input (over distinct data cell range values of user specified data field input )). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.); 
evaluating data in the second data field input for each loop equivalent by applying by applying one of the two functions in the combination function to generate loop equivalent function results (i.e., [0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (evaluating data in the second data field input for each loop equivalent by applying by applying one of the two functions (Index, Match functions) in the combination function to generate loop equivalent function results). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.); 
evaluating each loop equivalent function result using an other predefined function of the two functions (i.e., [0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (evaluating each loop equivalent function result using an other predefined function of the two functions (evaluating each nested loop equivalent function result using the other predefined function of the two Index and Match functions)). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.); and 
outputting to at least one cell a combination function result (i.e.,  0060]  However, it is assumed for exemplary purposes that the user enters another function in one of the fields of the form. In such a scenario, user interface layer 401 passes the text to parsing layer 403. Parsing layer 403 again analyzes the text to determine whether a function is present. If so, parsing layer 403 returns an indication of the function. In this example, the identified function is a nested function since it was entered into one of the fields of the earlier-identified function.
[0061] Eventually, the contents of the cell are committed, at which time they are passed to calculation engine 405. Calculation engine 405 may then perform the one or more functions that were entered into the cell by way of one or more of editing the form, direct editing of the cell (outputting to at least one cell a combination function result), and editing of a formula bar. Stegmaier Figs 10A-10B, para 60-61, 76-77, 31, 37-38.).  

Regarding claim 2, which depends from claim 1 and recites:
wherein the two predefined functions are determined as part of a system definition of the combination function (i.e.,  [0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (two predefined functions (two predefined Index and Matching functions) are determined as part of a system definition of the combination function (determined as part of a system definition of the suggested nested combination function)). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.).  

Regarding claim 3, which depends from claim 1 and recites:
wherein a first of the two predefined functions is determined as part of a system definition of the combination function; further including receiving a user specified function choice that determines a second of the two predefined functions (i.e.,  [0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (a first of the two predefined functions (a first of the two predefined Index and matching functions) is determined as part of a system definition of the combination function (a first predefined Index function is determined as part of an active system definition with parameters for nested combination function); further including receiving a user specified function choice that determines a second of the two predefined functions (user input specified second predefined Matching function choice)). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.).  

Regarding claim 4, which depends from claim 1 and recites:
wherein the two predefined functions are determined by user specified function choices; further including receiving the user specified function choices that determine the two predefined functions used in the combination function (i.e.,  [0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (the two predefined functions (predefined Index and Matching functions) are determined by user specified function choices (user input function selections); further including receiving the user specified function choices that determine the two predefined functions used in the combination (nested) function). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.).  

Regarding claim 5, which depends from claim 1 and recites:
further including applying constraints to the user specified formulaic data description terms to filter the data evaluated (i.e.,  [0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (the two predefined functions (applying constraints (applying range constraints) to the user specified formulaic data description terms to filter the data evaluated). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.).  

Regarding claim 6, which depends from claim 1 and recites:
further including: at least one of the user specified formulaic data description terms accepting a data selection parameter; and receiving a user specification of the data selection parameter to vary selection of data responsive to the at least one of the user specified formulaic data description terms (i.e.,  [0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (at least one of the user specified formulaic data description terms accepting a data selection parameter (user specified formulaic data description terms accepting a data cell range selection parameter); and receiving a user specification of the data selection parameter (receiving a user specification of the data cell range selection parameter) to vary selection of data responsive to the at least one of the user specified formulaic data description terms). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.).  
 
Regarding claim 13 (old claim 14), which depends from claim 4 and recites:
wherein a hint syntax for formula completion dynamically alters based on the user specified function choice (i.e.,  [0077] In FIG. 10B the user has input a range for the index. In response to the range, the application suggests a list of nested functions in menu 1003 to operate within the index parameters. The user selects the match function via user input 1009, prompting the application to suggest a range and a cell value to match against the range (hint syntax for formula completion dynamically alters based on the user specified function choice). Stegmaier Figs 10A-10B, para 76-77, 31, 37-38, 60-61.).   

Claims 14-17 (old claim 15-18) recite non-transitory computer readable media that parallel the methods of claims 1 and 4-6. Therefore, the analysis discussed above with respect to claims 1 and 4-6 also applies to claims 14-17. Accordingly, claims 14-17 are rejected based on substantially the same rationale as set forth above with respect to claims 1 and 4-6, respectively.  More specifically regarding A non-transitory computer readable medium holding instructions that, when executed on hardware, configure the hardware to implement a method (i.e., Stegmaier Fig. 16, para 87-98.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 18 (old claim 19) are rejected under 35 U.S.C. 103 as being unpatentable over Stegmaier as applied to claims 1 and 14 (renumbered from 15 to 14) above, and further in view of Moise et al. (Patent No. US 6,626,959 B1, issued September 30, 2003) hereinafter Moise.

Regarding claim 7, which depends from claim 1 and recites:
further including receiving a user specification to output a related item in the first user specified data field input result instead of the evaluation of each loop equivalent function result, thereby producing labels related to the evaluations of loop equivalent function results.  
Stegmaier teaches the method of claim 1 from which claim 7 depends, including the user specification of first user specified data field input (spreadsheet cell range), the evaluation of each loop equivalent function result (evaluation of each nested function result), thereby producing output related to the evaluations of the loop equivalent function results (nested function results). Stegmaier does not specifically disclose user specification to output a related item thereby producing labels related to the function results.
However, Moise teaches in the field related to pivot tables within a spreadsheet program, and more specifically, to the formatting of such pivot tables. Moise, col 1:6-8. Moise teaches that,  FIG. 2 illustrates an exemplary pivot table 101 created from the data listed in FIG. 1. The pivot table includes various fields and associated data that are derived from the fields and the data contained in the spreadsheet shown in FIG. 1. The user creates a pivot table by selecting specific fields from the data and functions that will appear in the pivot table, and by specifying the organization of those fields and functions in the pivot table (user specification to output a related item thereby producing labels related to the function results (outputting pivot table with labels)). Some of the pivot table cells contain information that is directly input from the source data, including Country field 102, Region field 104, and State field 106. The pivot table additionally includes the results of numerical functions or operations applied to fields of the data shown in the spreadsheet of FIG. 1. For instance, under a "DATA" label 116 are labels for the Sum of Revenue and the Sum of Expenses, with totals of the numeric data included on a state, region, and country grouping, under an adjacent column 118 labeled "TOTAL." Moise, Fig 2, col 5:9-25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the methods for enhancing spreadsheet functions and formulas in spreadsheets of Stegmaier and the method of creating formatted pivot table labels of Moise, with a reasonable expectation of success, in order to improve the formatting, arrangement and presentation of spreadsheet function and formula results, Moise, col 1:12 – col 2:16.  One in the art would recognize that the increased functionality associated with the added features resulting from the combination of features were predictable results.

Claim 18 (old claim 19) recites a non-transitory computer readable medium that parallels the method of claim 7. Therefore, the analysis discussed above with respect to claim 7 also applies to claim 18. Accordingly, claim 18 is rejected based on substantially the same rationale as set forth above with respect to claim 7.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stegmaier as applied to claim 1 above, and further in view of Simkhay et al. (Patent No. US 8,726,143 B2, issued May 13, 2014) hereinafter Simkhay.

Regarding claim 8, which depends from claim 1 and recites:
further including receiving a user specification to rank order results in the outputting.  
Stegmaier teaches the method of claim 1 from which claim 8 depends, including outputting the function result. Stegmaier does not specifically disclose receiving a user specification to rank order results in the outputting.  
However, Simkhay teaches in the field related to spreadsheet formulas and functions. Simkhay, Abstract, col 1:7-16. Simkhay teaches that, The example shown in FIG. 17 is an example of various grades for a list of students. Entry of the exemplary SORTRANGE function sorts the range according to column A and returns a result of {Brandon,95,85,100;Charlie,94,80,100;Sam,96,90,100; Roy,0,75,0}. However, the SORTRANGE function is not limited to the examples or syntax shown, and another syntax for the function may be used in conjunction with different parameters and arguments to produce similar results (receiving a user specification to rank order results in the outputting). Simkhay, Fig. 17, col 15:14-43.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the methods for enhancing spreadsheet functions and formulas in spreadsheets of Stegmaier and the method of providing functions of Simkhay, with a reasonable expectation of success, in order to provide support for additional spreadsheet functions and formulas. Simkhay, col 1:7-16; col 15:14-43.  One in the art would recognize that the increased functionality associated with the added features resulting from the combination of features were predictable results. 


Claim(s) 9 and 19 (old claim 20) is rejected under 35 U.S.C. 103 as being unpatentable over Stegmaier as applied to claim 1 above, and further in view of  Becker et al. (Patent No. US 10,545,953 B2, issued January 28, 2020) hereinafter  Becker.

Regarding claim 9, which depends from claim 1 and recites:
further including outputting more than one value from the combination function result in the cell.  
Stegmaier teaches the method of claim 1 from which claim 9 depends, including outputting to at least one cell the combination function result. Stegmaier does not specifically disclose outputting more than one value in the cell.  
However, Becker teaches in the field related to spreadsheet applications. Becker, Abstract, col. 1:13-28. Becker teaches that, The method 244 begins at the receive formula resolving to an array operation 246, where the spreadsheet application receives a formula that resolves to an array (outputting more than one value in the cell). Such a formula may be received, for example, in the formula bar (e.g., formula bar 208) or in a cell in which the array is to be stored. The formula to create an array may be, for example, “=A1:A7” or “=Array(“Joe”, “John”, “Andrew”)” where the array function receives, as arguments, one or more cell references or values. Another formula to create an array may be “=Unique( )” where the Unique function receives, as arguments, one or more cell references or values. As described herein, the Unique function resolves to an array that includes, as elements of the array, non-recurrent values. Yet another example formula to create an array may be a “=Sort( )” where the Sort function receives, as arguments, one or more cell references or values. As described herein, the Sort function resolves to an array that includes, as elements of the array, the referenced values in a sorted order (e.g., alphabetical, ascending, descending, etc.). Becker Fig. 2A-2C, 2E, 2F, 2H, col. 7:62- col. 8:13; col. 4:60 - col. 5:19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the methods for enhancing spreadsheet functions and formulas in spreadsheets of Stegmaier and the method of providing functions of Becker, with a reasonable expectation of success, in order to provide the user with simplified spreadsheet methods for treating functions and formulas returning arrays. Becker, Abstract, col. 1:13-28. One in the art would recognize that the increased functionality associated with the added features resulting from the combination of features were predictable results. 

Claim 19 (old claim 20) recites a non-transitory computer readable medium that parallels the method of claim 9. Therefore, the analysis discussed above with respect to claim 9 also applies to claim 19. Accordingly, claim 19 is rejected based on substantially the same rationale as set forth above with respect to claim 9.

Claim(s) 10-11 (old claims 11-12) is rejected under 35 U.S.C. 103 as being unpatentable over Stegmaier as applied to claims 3 and 4 above, and further in view of Sobhy et al. (Pub. No. US 2018/0260374 A1, published September 13, 2018) hereinafter Sobhy.


Regarding claim 10 (old claim 11), which depends from claim 3 and recites:
further including the user specified function choice specifying two predefined functions connected by an algebraic operator.  
Stegmaier teaches the method of claim 3 from which claim 10 depends, including the user specified function choice specifying two predefined functions. Stegmaier does not specifically disclose connected by an algebraic operator.  
However, Sobhy teaches in the field related to spreadsheet applications and functions. Sobhy, para Sobhy teaches that, In FIG. 3, an example of nested/recursive functions is provided by example operation 316. A nested function includes expressions that have one or more function calls within another function call, such as a parent function calling a child function as a parameter within the parent function. A recursive function includes expressions that are self-referential or call the same function more than one time, with a parent function calling the same function according to an iteration factor/count or other factors. The example shown in FIG. 3 includes two child functions  being called as parameters within a parent function, and results from these child functions are multiplied together to provide a parent result (connected by an algebraic operator). Specifically, child functions 317 and 318 are included as parameters for an expression involving parent function 319. Each child function can also have one or more parameters, such as those shown in example 316, and these parameters can comprise functions as well. Sobhy, Fig. 3, para 50, 44,.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the methods for enhancing spreadsheet functions and formulas in spreadsheets of Stegmaier and the method of providing functions of Sobhy, with a reasonable expectation of success, in order to provide users with a spreadsheet to evaluate data and expressions that can include formulae, parameters, data, or other elements that are used to return a result to the user based on evaluation by one or more functions. Sobhy, Abstract, para 1, 50. One in the art would recognize that the increased functionality associated with the added features resulting from the combination of features were predictable results. 

Regarding claim 11 (old claim 12), which depends from claim 4 and recites:
further including the at least one user specified function choice specifying two predefined functions connected by an algebraic operator.  
Stegmaier teaches the method of claim 4 from which claim 11 depends, including the at least one user specified function choice specifying two predefined functions. Stegmaier does not specifically disclose connected by an algebraic operator.  
However, Sobhy teaches in the field related to spreadsheet applications and functions. Sobhy, para Sobhy teaches that, In FIG. 3, an example of nested/recursive functions is provided by example operation 316. A nested function includes expressions that have one or more function calls within another function call, such as a parent function calling a child function as a parameter within the parent function. A recursive function includes expressions that are self-referential or call the same function more than one time, with a parent function calling the same function according to an iteration factor/count or other factors. The example shown in FIG. 3 includes two child functions  being called as parameters within a parent function, and results from these child functions are multiplied together to provide a parent result (connected by an algebraic operator). Specifically, child functions 317 and 318 are included as parameters for an expression involving parent function 319. Each child function can also have one or more parameters, such as those shown in example 316, and these parameters can comprise functions as well. Sobhy, Fig. 3, para 50, 44,.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the methods for enhancing spreadsheet functions and formulas in spreadsheets of Stegmaier and the method of providing functions of Sobhy, with a reasonable expectation of success, in order to provide users with a spreadsheet to evaluate data and expressions that can include formulae, parameters, data, or other elements that are used to return a result to the user based on evaluation by one or more functions. Sobhy, Abstract, para 1, 50. One in the art would recognize that the increased functionality associated with the added features resulting from the combination of features were predictable results. 

Claim(s) 12 (old claim 13) is rejected under 35 U.S.C. 103 as being unpatentable over Stegmaier as applied to claim 1 above, and further in view of Collie, Rob et al. Power Pivot and Power BI: The Excel user’s guide to DAX, Power Query, Power BI & Power Pivot in Excel 2010-2016, hereinafter Collie.

Regarding claim 12 (old claim 13), which depends from claim 1 and recites:
further including using at one or more data values not in the first or second user specified data inputs in one or more of the evaluating actions.  
Stegmaier teaches the method of claim 1 from which claim 12 depends, including using at one or more data values in the first or second user specified data inputs in one or more of the evaluating actions. Stegmaier does not specifically using at one or more data values not in the first or second user specified data inputs in one or more of the evaluating actions.
However, Collie teaches in the field of Spreadsheets and teaches using at one or more data values in the first or second user specified data inputs in one or more of the evaluating actions in that Collie discloses connecting to a first, second, and third csv files (Collie, pg. 173-184) and combining multiple files (Collie, pg. 184-189).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the methods for enhancing spreadsheet functions and formulas in spreadsheets of Stegmaier and the method of creating pivot tables of Collie, with a reasonable expectation of success, in order to improve the quantity and quality of the insights you can deliver. Collie, pg. 82. One in the art would recognize that the increased functionality associated with the added features resulting from the combination of features were predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ingargiola et al. (Pub. No US 2013/0159832 A1, published June 20, 2013).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/Examiner, Art Unit 2144